DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 11/19/2020 has been entered. Claim 1 was amended and claims 2-4 were canceled. Thus, claims 1 and 5-17 are pending in the application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (US 2007/0054777 A1) in view of Goffer (US 2010/0094188 A1), Herr et al. (US 2007/0043449 A1), Casler (US 2010/0114329 A1), and Sverrisson et al. (US 2010/0324698 A1).
Regarding claim 1, Kawai discloses a method for estimating posture of a robotic walking aid, comprising the steps of: providing a robotic walking aid (assistive apparatus 1) (abstract; Figs. 1-2), wherein the robotic walking aid has an inertial sensor (acceleration sensor 21 with inertial acceleration component inside sensor box 2) (Figs. 1, 3; para. [0131], lines 1-4), one motor controller (processing unit 23) (Fig. 3), providing four motor encoders (joint displacement sensors 29-31 which use rotary encoders) (Fig. 6; para. [0056], lines 30-34) and four motors (electric motors 18-20) (Figs. 1-2), a respective one of the four motor encoders and a respective one of the four motors are correspondingly provided on each of right and left hip joints, and right and left knee joints of the robotic walking aid (motors 18-20 and joint displacement sensors 29-31 are on hip and knee joints) (Figs. 1-2, 6; para. [0056], lines 30-34), and the inertial sensor (acceleration sensor 21 with inertial acceleration component inside sensor box 2) (Figs. 1, 3; para. [0131], lines 1-4) is provided on an upper body of the robotic walking aid (upper body including sensor box 2 with optical fibers 24, 25 extend from the user’s waist up the user’s back) (Fig. 1) at a location above a waist of the robotic walking aid (belt 13 is located at the user’s waist, and is below part of sensor box 2 and optical fibers 24, 25) (Fig. 1), while the motor controller, the motor encoders, the motors and the inertial sensor are coupled to a control unit (sensor box 2 is coupled to the processing unit 23, motors 18-20, and sensors 29-31) (Fig. 3);
installing the robotic walking aid on a user (Fig. 1); 
with the robotic walking aid installed on the user, an angle of the upper body of the robotic walking aid being formed by using a reference frame and the upper body as bounds (tilt angle of waist calculated from acceleration sensor 21; reference frame BC formed with respect 
inputting the lengths of the upper body, two thighs, two shanks, two feet of the robotic walking aid to the control unit (lengths of rigid elements stored in memory) (para. [0069], lines 1-7), with the upper body, two thighs, two shanks, two feet forming a plurality of end points (joint elements J1-J4) (Fig. 4); 
using the inertial sensor to obtain the angle of the upper body corresponding to the reference frame (tilt angle of waist calculated from acceleration sensor 21; reference frame BC) (Fig. 14; para. [0073], lines 19-20; para. [0132], lines 1-11); 
using the motor encoders to obtain the individual angle of each of the aforesaid joints (para. [0056], lines 30-34); 
and using a motion model to calculate three dimensional coordinates for each of the plurality of end points (position vectors of joints) (Fig. 4; para. [0114], lines 1-11);
a process for calculating 3D coordinates of the center of gravity of the user (to calculate the overall center of gravity, the positions of the rigid links must first be known since the center of gravity positions of the rigid links are used in the overall center of gravity calculation) (para. [0090], lines 20-27), the process comprises the steps of: 
calculating mass of the upper body, the two thighs, the two shanks and the two feet (weight of each rigid link predetermined) (para. [0069], lines 1-7); 
and using the 3D coordinates of each of the plurality of end points and the mass of the upper body, the two thighs, the two shanks and the two feet to calculate 3D coordinates of the 
and performing a process for determining whether the 3D coordinates of the center of gravity of the user are abnormal, the process comprising the steps of: using the two end points corresponding to the two feet to construct a base of support (area between front support member S9a and back support member s9b) (Figs. 18a-c; para. [0200], lines 3-4; para. [0201], lines 3-4; para. [0202], lines 3-4); 
projecting the 3D coordinates of the center of gravity to the base of the support (dotted line representing the entire center of gravity of the orthosis compared to the dotted lines of S9a and S9b) (Figs. 18a-c); 
and determining whether the 3D coordinates of the center of gravity is projected and located outside the base of support (dotted line representing the entire center of gravity of the orthosis can be within the bounds set by the dotted lines of S9a and S9b or outside of those bounds) (Figs. 18a-c); 
returning to the step of using the inertial sensor to obtain the angle of the upper body corresponding to the reference frame (acceleration value from acceleration sensor 21 is need for determining the location of the floor reaction forces which align with the position of the overall center of gravity of the orthosis; acceleration sensor 21 is needed to calculate the tilt of the waist; thus the acceleration sensor 21 needs to gather data and function before the next 
wherein the robotic walking aid is defined by a plurality of links, and the plurality of links include: 
a first link and a second link, serially connected to each other to compose a pelvis (waist link portions 3a and 3b; one 3a portion and one 3b portion combine to form one waist link member 3; there exist two waist link members 3, each one extending from the sensor box 2 to a respective hip joint; each waist link member 3 is one of the claimed first and second links) (Fig. 1; para. [0500]); 
a third link, a fourth link, and a fifth link, serially connected to one another to compose a right leg (links 5, 7, and 12 on the right side of a person) (Figs. 1-2) while allowing the right leg to couple to one end of the pelvis in a form that a node between the right leg and the pelvis is defined to be the right hip joint (hip joint 4) (Figs. 1-2), a node between the third link and the fourth link is defined to be the right knee joint (knee joint 6) (Figs. 1-2), and the fifth link is defined to be the right foot (foot orthosis portion 12) (Figs. 1-2); 
a sixth link, a seventh link, and an eighth link, serially connected to one another to compose a left leg (links 5, 7, and 12 on the left side of a person) (Figs. 1-2) while allowing the left leg to couple to one end of the pelvis that is not connected to the right leg in a form that a node between the left leg and the pelvis is defined to be the left hip joint (hip joint 4) (Figs. 1-2),  a node between the sixth link and the seventh link is defined to be the left knee joint (knee joint 6) (Figs. 1-2), and the eighth link is defined to be the left foot (foot orthosis portion 12) (Figs. 1-2); 

Alternatively, the limitation “the inertial sensor is provided on an upper body of the robotic walking aid at a location above a waist of the robotic walking aid” in lines 5-6 can also be interpreted as the inertial sensor itself is required to be above the waist, in contrast to the current interpretation of just the structure of the upper body of the robotic walking aid is required to be above the waist of the robotic walking aid. In this case, as the inertial sensor of Kawai (i.e. the acceleration sensor 21 with inertial acceleration component, see para. [0131]) is located inside of the sensor box 2 as shown in Fig. 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kawai device such that acceleration sensor 21 is located in the top portion of sensor box 2 which is above the belt 13 at the waist line (see Fig. 1) for the purpose of gathering acceleration data regarding the area closer to the user’s abdomen thereby allowing for acceleration data to be gathered from a location closer to the users’ center of gravity, thus providing more accurate acceleration data regarding the users’ motion activity during use.
Kawai does not disclose four motor controllers, and a respective one of the four motor controllers provided on each of right and left hip joints and right and left knee joints of a robotic walking aid.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motors of the walking aid of Kawai by including four motor controllers, one to each hip and knee joint motors of Kawai, as taught by Goffer, in order to provide a redundancy to the motor controls if the main processing unit of Kawai experiences a malfunction.
Kawai does not disclose the inertial sensor is an inertial measurement unit used for estimating an inertial motion of an object or for calculating a transformation matrix for coordination of the inertial sensor corresponding to a reference coordinate system.
However, Herr teaches an artificial ankle-foot system (Herr; title) wherein the inertial sensor is an inertial measurement unit used for estimating an inertial motion of an object (Inertial Measurement Units for sensing relative joint movement) (Herr; para. [0187], lines 1-9).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the inertial mass unit of Herr in place of the Kawai acceleration sensor, as one of ordinary skill would understand an IMU, which determines acceleration, orientation, and angular velocity by utilizing multiple accelerometers and gyroscopes, would thus provide improved inertial measurement compared to Kawai’s lone accelerometer. 
Kawai does not disclose issuing an alarm for enabling the robotic walking aid to rest if the overall center of gravity is outside of the base of support.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Kawai to include the step of enabling the robotic aid to rest if the overall center of gravity is behind the base of support formed by the feet, as taught by Casler, in order to conserve the energy of the robotic aid. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified method of Kawai to include issuing an alarm when the robotic aid is resting, as taught by Sverrisson, in order to keep a user informed regarding the status of the robotic walking aid (Sverrisson; para. [0058]).
Regarding claim 5, the modified Kawai method discloses the plurality of end points include:
a first end point, disposed at an end of the ninth link that is connected to the first and the second links (point at which JU1 is on the exoskeleton) (Fig. 4); 

a second end point, disposed at an end of the third link that is connected to the first link (point at which J1 is on the right side of the exoskeleton) (Fig. 4); 
a third end point, disposed at an end of the third link that is connected to the fourth link (point at which J2 is on the right side of the exoskeleton) (Fig. 4); 
a fourth end point, disposed at an end of the fourth link that is connected to the fifth link (point at which J3 is on the right side of the exoskeleton) (Fig. 4); 
a fifth end point, disposed at an end of the fifth link that is opposite to the fourth end point (point at which J4 is on the right side of the exoskeleton) (Fig. 4); 
a sixth end point, disposed at an end of the sixth link that is connected to the second link (point at which J1 is on the left side of the exoskeleton) (Fig. 4); 
a seventh end point, disposed at an end of the sixth link that is connected to the seventh link (point at which J2 is on the left side of the exoskeleton) (Fig. 4); 
an eighth end point, disposed at an end of the seventh link that is connected to the eighth link (point at which J3 is on the left side of the exoskeleton) (Fig. 4);
and a ninth end point, disposed at an end of the eighth link that is opposite to the eighth end point (point at which J4 is on the left side of the exoskeleton) (Fig. 4).
Regarding claim 6, Kawai discloses wherein in the step of using the motion model to calculate 3D coordinates for each of the plurality of end points, a direction that the user is walking toward is defined to be the positive direction of an x-axis in the reference frame (the 
the node between the upper body and the pelvis of the robotic walking aid is defined to be the origin of the reference frame (reference frame BC) (Fig. 4) while respectively defining the first end point to the ninth end point to be the origins of a sub-coordinate frame 1 to a sub-coordinate frame 9 and the upper body end point to be the origin of a sub-coordinate frame 0 (coordinate frames shown at each of the joints) (Fig. 4); 
and consequently the 3D coordinates of each of the first end point to the ninth end point and the upper body end point corresponding to the reference frame can be obtained by a homogeneous transformation matrixes defined by the plurality of the aforesaid end points (transformation tensor for coordinate transformations) (para. [0101], lines 1-11).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Goffer, Herr, Casler, and Sverrisson as applied to claim 1 above, and further in view of Stimpson (US 9,044,374 B1), Hoffman (US 2012/0116550 A1), and Townsend (US 2002/0170193 A1).
Regarding claim 7, the modified Kawai method teaches the method as previously claimed, including the control unit (sensor box 2) (Kawai; Fig. 2). 
The modified Kawai method does not disclose the control unit is connected to a mobile communication device with GPS function and a database, wherein the mobile communication device with GPS function provides the GPS coordinates of the user with the robotic walking aid installed on, and the GPS coordinates of the user and the angles relating to the upper body and 
However, Stimpson teaches a walking aid device (Stimpson; abstract, line 1) wherein a control unit (processor 24) (Stimpson; Fig. 5; col. 2, line 18) is connected to a mobile communication device with GPS function (GPS 26 in portable shaft 12) (Stimpson; Figs. 5-6; col. 2, lines 18-21) and a database (database 32) (Stimpson; Fig. 5), wherein the mobile communication device with GPS function provides the GPS coordinates of the user with the walking aid device (orientation and directional data) (Stimpson; col. 3, lines 30-34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Kawai to include a GPS and database, as taught by Stimpson, in order to be able to guide a person to a desired destination while notifying them of obstacles (Stimpson; abstract, lines 1-3).
Moreover, Hoffman teaches an athletic performance monitoring and tracking method (Hoffman; abstract, line 1) wherein GPS coordinates of the user are stored in a database (GPS location data is recorded) (para. [0004], lines 1-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Kawai to additionally record the GPS coordinates of a user, as taught by Hoffman, in order to allow a user to keep track of their location history (Hoffman; para. [0006], lines 1-5).
Furthermore, Townsend teaches a sensing device attached to a living subject for determining positions (Townsend; abstract, line 1) wherein the angles relating to the upper body and the aforesaid joints of the robotic walking aid (data of trunk inclination and joint 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Kawai to additionally record the joint angles of a user, as taught by Townsend, in order to store the data for analysis regarding possible physical problems for a user (Townsend; para. [0035], lines 1-6).
Claims 8-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Goffer, Herr, Casler, Sverrisson, Stimpson, Hoffman, and Townsend as applied to claim 7 above, and further in view of Ikeuchi (US 2004/0158175 A1).
Regarding claim 8, the modified Kawai method teaches the method as previously claimed, including an exercise amount estimation process (‘example’ bar in the graphs show the energy consumed by a user wearing the exoskeleton) (Kawai; Figs. 21-23), but does not appear to disclose a topography feedback process, a danger prompting process, a falling alert and distress call process, a walking distance estimation process, a behavior monitoring process, an activity record process, and a rehabilitation feedback process.
However, Stimpson further teaches a topography feedback process (comparing mapped terrain to user location) (Stimpson; col. 2, lines 25-26), a danger prompting process (warnings about obstacles) (Stimpson; col. 3, lines 32-41), and a falling alert and distress call process (emergency signal) (Stimpson; col. 2, lines 33-34).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Kawai to include 
Moreover, Townsend further teaches a behavior monitoring process (determining user’s position) (Townsend; abstract, lines 1-3), an activity record process (storing user’s position data) (Townsend; abstract, lines 1-4), and a rehabilitation feedback process (sending information about the users’ posture and joint angles to a clinician for treatment) (Townsend; para. [0085], lines 1-7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Kawai to include a behavior monitoring process, an activity record, and a rehabilitation feedback process, as taught by Townsend, in order to provide a way to monitor and keep a record of a user’s posture positions, as well as send that user’s recorded information to a clinician to help with creating/maintaining a treatment regimen.
Furthermore, Ikeuchi teaches a torque imparting system (Ikeuchi; title) with a walking distance estimation process (movement distances of feet) (Ikeuchi; para. [0080], lines 9-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of Kawai to include a walking estimation process, as taught by Ikeuchi, in order to allow a user to know how far they have walked with the exoskeleton.
Regarding claim 9, the modified Kawai method teaches a topography feedback process (Stimpson; col. 2, lines 25-26), but does not specifically teach the GPS coordinates of the user is matched to a map for identifying terrains of specific topographic marks, and when a user approaches any of those specific topographic marks, a remote prompting is issued for suggesting the user to alter his/her walking mode for adapting to the terrain of the approached topographic mark.
However, Stimpson further teaches the GPS coordinates of the user are matched to a map for identifying terrains of specific topographic marks, and when a user approaches any of those specific topographic marks, a remote prompting is issued for suggesting the user to alter his/her walking mode for adapting to the terrain of the approached topographic mark (GPS compares user orientation to a stored mapped terrain; a warning about an obstacle, such as stairs, would alert a user to adjust their walking pattern to go up or down the stairs) (Stimpson; col. 3, lines 32-41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the topography feedback process of the modified method of Kawai to include a way to prompt a user to alter their walking pattern in response to a specific terrain, as taught by Stimpson, so a user can know to change their walking pattern to progress through the terrain.
Regarding claim 10, the modified Kawai method teaches a danger prompting process, but does not specifically teach the GPS coordinates of the user is matched to a map for identifying dangerous locations, and when a user approaches any of those dangerous locations, a remote prompting is issued for alerting the user to cope with the coming danger.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the danger prompting process of the modified method of Kawai to include a way to notify a user of a dangerous obstacle nearby, as taught by Stimpson, so a user can be aware of the danger and proceed accordingly.
Regarding claim 14, the modified Kawai method teaches wherein in the walking distance estimation process (movement distances of feet) (Ikeuchi; para. [0080], lines 9-15) and a posture of the user is obtained remotely using the angles relating to the upper body, inputting a roll and pitch relating to the upper body and the aforesaid joint of the robotic walking aid (tilt angle calculated around an axis; tilt about the horizontal axis in the forward/backward direction being the pitch, and the tilt about the horizontal axis in the right/left direction being the roll) (Kawai; Fig. 14; para. [0132], lines 1-11), but does not specifically teach a posture of the user is obtained remotely using the angles relating to the aforesaid joints of the robotic walking aid and a step length of the user is estimated so as to be used for estimating and recording the walking distance.
However, Townsend further teaches postures of the user are obtained remotely using the angles relating to the aforesaid joints of the robotic walking aid (sensors, such angular 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the walking distance estimation process of the modified method of Kawai to include a way to obtain a posture of a user through the angles of the joints, as taught by Townsend, in order to provide a redundancy to the Kawai posture obtained through the upper body angles in case the Kawai sensor malfunctions.
Furthermore, Ikeuchi further teaches a step length of the user is estimated so as to be used for estimating and recording the walking distance (movement distances of feet is estimated from the angles of the thighs and skins as related to the vertical distance and the value is stored) (Ikeuchi; para. [0080], lines 9-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified walking distance estimation process of the modified Kawai method to include a estimating a step length, as taught by Ikeuchi, in order to provide information on how far a user’s foot moves in a single step with the exoskeleton.
Regarding claim 15, the modified Kawai method teaches a behavior monitoring process (Townsend; abstract, lines 1-3) and postures of the user are obtained remotely using the angles relating to the upper body, inputting a roll and pitch relating to the upper body and the aforesaid joint of the robotic walking aid (tilt angle calculated around an axis; tilt about the horizontal axis in the forward/backward direction being the pitch, and the tilt about the horizontal axis in the right/left direction being the roll) (Kawai; Fig. 14; para. [0132], lines 1-11), 
However, Townsend further teaches postures of the user are obtained remotely using the angles relating to the aforesaid joints of the robotic walking aid, and the postures of the user are classified into different behaviors according to a classification rule to be recorded aid (sensors, such angular position sensors on the hips, can be used to determine if a subject can be classified as in a lying, sitting, or standing posture) (Townsend; abstract, lines 1-3; para. [0036], lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the behavior monitoring process of the modified method of Kawai to include a way to identify and classify the posture of a user through the angles of the joints, as taught by Townsend, in order to help determine what postures relate to a patient’s back pain (Townsend; para. [0046], lines 9-12).
Regarding claim 16, the modified Kawai method teaches the activity record process (Townsend; abstract, lines 1-4), but does not specifically teach the GPS coordinates of the user are matched to a map for identifying and recording places where the user perform his/her daily activities. 
However, Hoffman further teaches GPS coordinates of the user are matched to a map for identifying and recording places where the user perform his/her daily activities (GPS location data is recorded for historical location tracking) (Hoffman; Figs. 34-35C; para. [0004], lines 1-14; para. [0006], lines 1-5).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Goffer, Herr, Casler, Sverrisson, Stimpson, Hoffman, Townsend, and Ikeuchi as applied to claim 8 above, and further in view of Ulert (US 6,570,503 B1) and Huang (US 2007/0229286 A1).
Regarding claim 11, the modified Kawai method teaches the method as previously claimed, but does not disclose when the posture is determined to be abnormal, a call is made to find out the condition of the user, and if there is no response from the user, an active distress call is issued to an emergency medical unit that is located nearest to the user according to the GPS coordinates of the user.
However, Huang teaches a fall-over alert device (Huang; abstract, line 1) wherein when the posture is determined to be abnormal (user falls over) (Huang; para. [0007], lines 1-4), a call is made to find out the condition of the user (warning sound from buzzer) (Huang; para. [0011], lines 1-5), and if there is no response from the user (user is still for a predetermined amount of time) (Huang; para. [0009], lines 1-10), an active distress call is issued to an emergency medical unit (Huang; para. [0009], lines 1-10), 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distress call process of the modified method of Kawai to include a way to automatically issue an emergency distress signal if a 
Moreover, Ulert teaches an emergency signaling device (Ulert; title) wherein an emergency signal is sent to an emergency medical unit that is located nearest to the user according to the GPS coordinates of the user (user’s GPS coordinates are sent to a cellular base station, where it is then sent to the appropriate police) (Ulert; col. 4, line 52- col. 5, line 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the distress call process of the modified method of Kawai to include a way to send the emergency signal to an emergency unit nearest a user, as taught by Ulert, in order for the person to receive help more quickly.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Goffer, Herr, Casler, Sverrisson, Stimpson, Hoffman, Townsend, and Ikeuchi as applied to claim 8 above, and further in view of Zoss (US 2016/0030201 A1).
Regarding claim 12, the modified Kawai method teaches wherein in the exercise amount estimation process, specifically the amount of work done by the user (Kawai; Figs. 21-23) (para. [0230]; lines 1-18; para. [0231], lines 1-10), but does not explicitly teach an exercise amount is calculated and obtained using the following formula:
(mr+mh) x g x d=Wr + Wh ;
where mr is the mass of the robotic walking aid; g is the gravitational acceleration; mh is the mass of the user; d is the walking distance; Wr is the mechanic energy generated by the robotic walking aid; and Wh is the exercise amount of the user. 

Additionally, in order to calculate the work of a person wearing the exoskeleton, the equation of the claim would be used since it is the standard equation for calculating work. The claimed “Wr + Wh” is equivalent to total work done by both user and exoskeleton. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exercise amount estimation process of the modified Kawai method to include an estimation of the work done by the exoskeleton as well as the user, as taught by Zoss, in order for a clinician to understand what work is being done by the patient and what work is being done by the exoskeleton (Zoss; para. [0085], lines 1-5).
Regarding claim 13, the modified Kawai method teaches calculating and obtaining an energy conversion efficiency for converting electrical energy into mechanical energy by using the formula  Wr = Wmechanical = ƞ Welectrical; wherein Wmechanical  is the mechanical energy generated by the robotic walking aid; Welectrical is the electrical energy consumed by the robotic walking aid; and ƞ is the conversion efficiency (a skilled artisan would understand that mechanical energy is inherently equal to electrical energy multiplied by the conversion efficiency).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai in view of Goffer, Herr, Casler, Sverrisson, Stimpson, Hoffman, Townsend, and Ikeuchi as applied to claim 8 above, and further in view of Schrock (US 2012/0291563 A1).
Regarding claim 17, the modified Kawai method teaches the rehabilitation feedback process (Townsend; para. [0085], lines 1-7), the posture (tilt angle) (Kawai; para. [0132], lines 1-11), and an exercise amount (work from energy consumed) (Kawai; Figs. 21-23), but does not teach a step length or a step frequency and having this information recorded and provided remotely to a rehabilitation therapist for constructing a rehabilitation treatment accordingly.
However, Ikeuchi further teaches a step length of the user (movement distances of feet is estimated from the angles of the thighs and skins as related to the vertical distance and the value is stored) (Ikeuchi; para. [0080], lines 9-15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rehabilitation feedback process of the modified Kawai method to include a estimating a step length, as taught by Ikeuchi, in order to provide information on how far a user’s foot moves in a single step with the exoskeleton.
Moreover, Schrock teaches footwear (Schrock; title) wherein the frequency of steps is recorded (Schrock; para. [0137], lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Kawai method to include the step of recording the step frequency, as taught by Schrock, in order to have more data regarding the user’s walking patterns.
Lastly, Townsend further teaches a rehabilitation process information is recorded and provided remotely to a rehabilitation therapist for constructing a rehabilitation treatment accordingly (user data sent through the internet to a clinician for treatment purposes) (Townsend; para. [0085], lines 1-7).
.
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.
On page 10 in the “Objections to the Drawings section of the Applicant’s remarks, the Applicant argues that the drawings submitted on 11/19/2020 overcome the objections of the previous office action. The Examiner agrees, and has thus withdrawn those objections.
On pages 12-13 of the Applicant’s remarks, the Applicant argues that the Kawai reference’s definition of an “upper body section” and a “waist element” are not equivalent to the “upper body of the robotic walking aid” and “a waist of the robotic walking aid” recited in the Applicant’s claimed invention, and thus Kawai does not teach those limitations. However, the Examiner respectfully disagrees. The Examiner does not use the structures of an “upper body section” and “waist element” described in Kawai to reject the “upper body of the robotic walking aid” and “a waist of the robotic walking aid” limitations of claim 1. Rather, the Examiner uses the sensor box 2 with optical fibers 24, 25 extending from the user’s waist up the user’s back for the claimed “upper body section” (Kawai; Fig. 1) and the belt 13 at the user’s waist for the claimed “waist of the robotic walking aid” (Kawai; Fig. 1). Thus, this argument is moot, and Kawai can still be used to teach these claimed limitations.
On page 14 in the second and third paragraphs of the Applicant’s remarks, the Applicant argues that the Kawai sensor box 2 with acceleration sensor 21 is located below the abdomen, and thus is below the upper body of a user, and so the sensor box 2 with acceleration sensor 21 cannot teach the limitation of “the inertial sensor is provided on an upper body of the robotic walking aid at a location above a waist of the robotic walking aid” claimed in claim 1. However, the Examiner respectfully disagrees. The claimed “upper body of the robotic walking aid” is not recited to have any relation to an upper body or abdomen of a patient. Therefore, the structure of “an upper body of the robotic walking aid” simply has to be a part of the walking aid which is above the waist of the robotic walking aid. Thus, the Examiner uses the sensor box 2 with optical fibers 24, 25 of Kawai as the “upper body of the robotic walking aid”, which is above the Kawai belt 13 as the “waist of the robotic walking aid” (see Kawai Fig. 1), to teach this claimed limitation.  
On pages 14-16, particularly on page 16 in the second paragraph, of the Applicant’s remarks, the Applicant argues that Goffer does not teach the motor controllers are provided on the hip joints and knee joints as claimed in claim 1, but rather the motor controllers are between the joints as the actuation assemblies 24 are between the joints. However, the Examiner respectfully disagrees. Firstly, the Goffer actuation assemblies 24 with the motor controllers (Goffer control boards 36) are attached to the joints (see Goffer, Fig. 1A, para. [0072] “…joint to which actuation assembly 24 may be attached.”). Secondly, the Goffer motor controllers (control boards 36) are being added to the Kawai motors in the modification of the Kawai reference, and the Kawai motors are also on the hip and knee joints (electric motors 18-20 are located at the joints of a user) (Kawai, Figs. 1-2). In response to applicant's arguments In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus, the combination of Kawai and Goffer still teaches the claimed limitation of having the motor controllers on the hip and knee joints.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785   

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785